10/30/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                           June 4, 2020 Session

                 MINDY DONOVAN V. JOSHUA R. HASTINGS

                Appeal from the Chancery Court for Davidson County
                 No. 18-0568-I    Patricia Head Moskal, Chancellor


                             No. M2019-01396-COA-R3-CV


The trial court dismissed a contractor’s amended countercomplaint against a homeowner
for failure to state a claim upon which relief could be granted. The court then awarded the
homeowner her attorney fees in the amount of $3,600 pursuant to Tenn. Code Ann. § 20-
12-119(c). The homeowner appealed arguing that, in limiting her recovery to $3,600, the
trial court interpreted the statute too narrowly. Because the trial court properly interpreted
the statute, we affirm the trial court’s decision.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., joined, and W. NEAL MCBRAYER, J., filed a separate opinion.

Benjamin Micah Rose, Brentwood, Tennessee, for the appellant, Mindy Donovan.

Jeffrey Spark, Nashville, Tennessee, for the appellee, Joshua R. Hastings.

                                         OPINION

                        FACTUAL AND PROCEDURAL BACKGROUND

       This case involves a residential construction contract between Mindy Donovan, a
homeowner, and Joshua R. Hastings, a contractor. In late 2017, the parties entered into a
contract whereby Mr. Hastings agreed to construct an addition to and renovate portions of
Ms. Donovan’s home for approximately $176,300. Ms. Donovan filed a complaint against
Mr. Hastings on May 24, 2018, asserting claims for breach of contract, unjust enrichment,
and violations of the Tennessee Consumer Protection Act (“TCPA”), Tenn. Code Ann. §§
47-18-101—132. On July 18, 2018, Mr. Hastings filed an answer and countercomplaint
asserting a claim for breach of contract. He filed an amended answer and countercomplaint
on March 29, 2019, re-asserting the breach of contract claim but amending the relief
sought.

       On April 15, 2019, Mr. Hastings filed a motion for partial summary judgment
arguing that the TCPA claims should be dismissed as a matter of law because they did not
apply to him as a residential contractor. Ms. Donovan did not file a response to the motion.
Instead, she filed a motion to voluntarily dismiss her TCPA claims without prejudice. After
concluding that a proper set of circumstances existed to permit a voluntary dismissal
despite the pending summary judgment motion, the trial court granted Ms. Donovan’s
motion and entered an order dismissing her TCPA claims without prejudice.

       On May 1, 2019, Ms. Donovan filed a motion to dismiss the amended
countercomplaint pursuant to Tennessee Rule of Civil Procedure 12.02(6), arguing that the
contract was unenforceable due to a lack of mutuality of consideration created by a
unilateral termination provision in the parties’ contract favoring Mr. Hastings. She
requested an award of her attorney fees pursuant to Tenn. Code Ann. § 20-12-119(c).

       The trial court heard the motion to dismiss on May 17, 2019. In an order entered
on May 24, 2019, the trial court concluded that “the unilateral termination provision
rendered the contract unenforceable for lack of mutuality and that the termination provision
was not severable.” Based on this conclusion, the court granted Ms. Donovan’s motion
and dismissed Mr. Hastings’s breach of contract claim. The order did not address Ms.
Donovan’s request for attorney fees. Because all other claims had already been either
dismissed with prejudice or voluntarily dismissed without prejudice, the trial court deemed
the May 24, 2019 order to be a final judgment under Tenn. R. Civ. P. 58. Neither party
appealed the order, nor did they file any post-judgment motions.

       On July 5, 2019, Ms. Donovan filed a motion pursuant to Tenn. Code Ann. § 20-
12-119(c) seeking an award of $10,000 for her costs and attorney fees incurred prosecuting
the motion to dismiss. The trial court heard the motion on July 19, 2019, and entered an
order on July 29, 2019, awarding Ms. Donovan only $3,600 in attorney fees for the motion
to dismiss. The court concluded that, although Tenn. Code Ann. § 20-12-119(c) mandated
that Ms. Donovan be awarded her costs and attorney fees up to $10,000, her recovery
should be limited to only those fees incurred due to her motion to dismiss the amended
countercomplaint. Examining the itemized list of fees filed by Ms. Donovan, the trial court
found that the hourly rate charged by her attorneys was reasonable but that the total amount
of the fees requested was unreasonable and required adjustment in light of the limitation
placed on Ms. Donovan’s recovery. Thus, the court excluded all requested fees that were
incurred prior to March 29, 2019 (the date Mr. Hastings filed the amended
countercomplaint). The court also found that the following requested fees should be
excluded: (1) fees related to the motion to amend the countercomplaint because they were
“unrelated to the motion to dismiss,” (2) “duplicate time entries for two attorneys to
perform the same work on the motion to dismiss” because they were unnecessary and

                                           -2-
unreasonable “in light of the single narrow legal issue presented and the relative dollar
amount at issue,” (3) “aggregate travel and time spent arguing motions on May 17, 2019,
which was the date on which multiple motions were heard (including the Motion to
Dismiss), for failure to allocate the actual time spent solely on the Motion to Dismiss,” and
(4) “the court reporter fee requested for March 22, 2019” which was unrelated to the motion
to dismiss.

        Ms. Donovan appealed and raises the following issue for our review: whether the
trial court erred in limiting her recovery of attorney fees to $3,600. Mr. Hastings raises the
following additional issues: (1) whether the trial court erred in awarding Ms. Donovan any
attorney fees pursuant to Tenn. Code Ann. § 20-12-119, (2) whether the trial court abused
its discretion in allowing Ms. Donovan to voluntarily dismiss the TCPA claims that were
the subject of Mr. Hastings’s motion for partial summary judgment, (3) whether the trial
court erred in failing to award Mr. Hasting his reasonable attorney fees related to his second
motion to compel, and (4) whether the trial court erred in failing to award Mr. Hastings his
reasonable attorney fees related to his fourth motion to compel.

                                    STANDARD OF REVIEW

         A trial court’s determination regarding the reasonableness of attorney fees is “‘a
subjective judgment based on evidence and the experience of the trier of facts,’ and
Tennessee has ‘no fixed mathematical rule’ for determining what a reasonable fee is.”
Wright ex rel. Wright v. Wright, 337 S.W.3d 166, 176 (Tenn. 2011) (quoting United Med.
Corp. of Tenn., Inc. v. Hohenwald Bank & Trust Co., 703 S.W.2d 133, 137 (Tenn. 1986);
Killingsworth v. Ted Russell Ford, Inc., 104 S.W.3d 530, 534 (Tenn. Ct. App. 2002)).
Therefore, a trial court’s “determination of reasonable attorney’s fees and costs is
necessarily a discretionary inquiry,” and we will defer to the trial court’s decision absent
an abuse of discretion. Killingsworth, 104 S.W.3d at 534. An abuse of discretion occurs if
a trial court “‘applie[s] incorrect legal standards, reache[s] an illegal conclusion, base[s] its
decision on a clearly erroneous assessment of the evidence, or employ[s] reasoning that
causes an injustice to the complaining party.’” Wright, 337 S.W.3d at 176 (quoting
Konvalinka v. Chattanooga-Hamilton Cnty. Hosp. Auth., 249 S.W.3d 346, 358 (Tenn.
2008)). Under the abuse of discretion standard, an appellate court may not “substitute its
judgment for that of the trial court.” Id.

       When a trial court awards attorney fees pursuant to Tenn. Code Ann. § 20-12-
119(c), an appellate court reviews

       the trial court’s factual determination of whether litigation costs, including
       attorney’s fees, are reasonable under an abuse of discretion standard. . . .
       However, apart from these specific factual determinations, the standard of
       review for the award of litigation costs pursuant to Tennessee Code


                                              -3-
       Annotated § 20-12-119(c) is a matter of law due to the mandatory language
       of the statute.

Snyder v. First Tenn. Bank, N.A., No. E2015-00530-COA-R3-CV, 2016 WL 423806, at *8
(Tenn. Ct. App. Feb. 3, 2016). We review questions of law de novo without a presumption
of correctness. Id.

                                         ANALYSIS

I. Award of fees under Tenn. Code Ann. § 20-12-119(c).

       Before considering the issue raised by Ms. Donovan, we will address Mr. Hastings’s
argument that the trial court should not have awarded Ms. Donovan any attorney fees
pursuant to Tenn. Code Ann. § 20-12-119(c). He contends that, under Tenn. Code Ann.
§ 20-12-119(c), Ms. Donovan was required to file her motion for attorney fees at the time
the motion to dismiss was granted because the May 24, 2019 order was a final order.
Because Ms. Donovan did not provide an affidavit in support of her fees make any
argument regarding attorney fees at the time the trial court granted her motion to dismiss,
Mr. Hastings argues, she waived her right to any fees under Tenn. Code Ann. § 20-12-
119(c).

        This issue requires us to construe Tenn. Code Ann. § 20-12-119(c). When
construing statutes, our primary objective “is to ascertain and give effect to the intention
or purpose of the legislature as expressed in the statute,” In re Adoption of A.M.H., 215
S.W.3d 793, 808 (Tenn. 2007), “‘without unduly restricting or expanding’” the coverage
of the statute beyond its intended scope, Sallee v. Barrett, 171 S.W.3d 822, 828 (Tenn.
2005) (quoting Houghton v. Aramark Educ. Res., Inc., 90 S.W.3d 676, 678 (Tenn. 2002)).
To achieve this objective, we look to the plain and ordinary meaning of the language in the
statute. Id. We must construe the words used “in the context in which they appear in the
statute and in light of the statute’s general purpose.” Lee Med., Inc. v. Beecher, 312 S.W.3d
515, 526 (Tenn. 2010). If a statute’s language is clear and unambiguous, we “need not
look beyond the statute itself to ascertain its meaning.” Id. at 527. When the language is
ambiguous, we must review the statute in its entirety and consider additional extrinsic
sources to determine legislative intent. Sallee, 171 S.W.3d at 828; Lee Med., Inc., 312
S.W.3d at 527. An ambiguity exists “when a statute is capable of conveying more than
one meaning.” Najo Equip. Leasing, LLC v. Comm’r of Revenue, 477 S.W.3d 763, 768
(Tenn. Ct. App. 2015).

       Tennessee Code Annotated section 20-12-119(c) states, in pertinent part, as follows:

       (1) Notwithstanding subsection (a) or (b), in a civil proceeding, where a trial
       court grants a motion to dismiss pursuant to Rule 12 of the Tennessee Rules
       of Civil Procedure for failure to state a claim upon which relief may be

                                            -4-
       granted, the court shall award the party or parties against whom the dismissed
       claims were pending at the time the successful motion to dismiss was granted
       the costs and reasonable and necessary attorney’s fees incurred in the
       proceedings as a consequence of the dismissed claims by that party or parties.
       The awarded costs and fees shall be paid by the party or parties whose claim
       or claims were dismissed as a result of the granted motion to dismiss.

       (2) Costs shall include all reasonable and necessary litigation costs actually
       incurred due to the proceedings that resulted from the filing of the dismissed
       claims, including, but not limited to:

          (A) Court costs;
          (B) Attorneys’ fees;
          (C) Court reporter fees;
          (D) Interpreter fees; and
          (E) Guardian ad litem fees.

       (3) An award of costs pursuant to this subsection (c) shall be made only after
       all appeals of the issue of the granting of the motion to dismiss have been
       exhausted and if the final outcome is the granting of the motion to dismiss.
       The award of costs and attorneys’ fees pursuant to this section shall be stayed
       until a final decision which is not subject to appeal is rendered.

       (4) Notwithstanding any other provision of this section, the court shall not
       require a party to pay costs under this section in excess of a combined total
       of ten thousand dollars ($10,000) in any single lawsuit. . . . Nothing in this
       section shall be construed to limit the award of costs as provided for in other
       sections of the code or at common law.

        Subsection (c)(3) mandates that an award of attorney fees and costs “be stayed until
a final decision which is not subject to appeal is rendered.” Tenn. Code Ann. § 20-12-119
(emphasis added); see also Snyder, 2016 WL 423806, at *8 (stating that the use of “shall”
in the statute “dictates that we construe such statutory requirements as mandatory”). Thus,
Tenn. Code Ann. § 20-12-119(c) clearly and unambiguously requires that there be an
unappealable final decision before a trial court can award attorney fees pursuant to the
statute. Here, the May 24, 2019 order resolved all of the parties’ remaining claims. Neither
party appealed the order, and neither party filed a post-judgment motion. The order,
therefore, became a final and unappealable order on June 23, 2019. See TENN. R. APP. 4(a)
(requiring a notice of appeal to be filed within thirty days following the entry of a final
order); Ball v. McDowell, 288 S.W.3d 833, 836-37 (Tenn. 2009) (stating that a final
judgment “is one that resolves all of the parties’ claims and leaves the court with nothing
to adjudicate”). Two weeks after the order became final, Ms. Donovan filed her motion
for attorney fees pursuant to Tenn. Code Ann. § 20-12-119(c). Because an award of

                                            -5-
attorney fees was stayed until June 23, 2019, Ms. Donovan did not file her motion too late
to entitle her to an award of those fees under the statute.

        Mr. Hastings also argues that the trial court should not have awarded Ms. Donovan
attorney fees under the statute because she filed her motion to dismiss more than sixty days
after service of the original countercomplaint. He relies on Tenn. Code Ann. § 20-12-
119(c)(5)(B), which provides that the statute does not apply to “[a]ny claim that is
dismissed by the granting of a motion to dismiss that was filed more than sixty (60) days
after the moving party received service of the latest complaint, counter-complaint or cross-
complaint in which that dismissed claim was made.” Mr. Hastings’s reliance on this
exception to the statute is misplaced. He correctly points out that he first asserted a breach
of contract claim in his original countercomplaint filed on July 18, 2018. He re-asserted
the breach of contract claim, however, in his amended countercomplaint filed on March
29, 2019. Thus, the amended countercomplaint was the latest countercomplaint in which
the breach of contract claim was made. Ms. Donovan filed her motion to dismiss the
amended countercomplaint on May 1, 2019, which was within sixty days of the time she
was served with the amended countercomplaint. The exception set forth in Tenn. Code
Ann. § 20-12-119(c)(5)(B), therefore, does not apply to the facts of this case.

     In light of the foregoing, we conclude that the trial court did not err in awarding Ms.
Donovan attorney fees pursuant to Tenn. Code Ann. § 20-12-119(c).

II. Excluded costs and fees.

       A. Fees incurred prior to the filing of the amended countercomplaint.

        We will now turn to the issue raised by Ms. Donovan concerning whether the trial
court erred in limiting her recovery of attorney fees to $3,600. In its July 29, 2019 order,
the trial court excluded all of Ms. Donovan’s requested fees that were incurred prior to
March 29, 2019. The court determined that she could not recover these fees under the
statute because they were “not related to the motion to dismiss, as they were incurred prior
to the date on which the Amended Counter-Complaint was filed (March 29, 2019).” Ms.
Donovan contends that the trial court interpreted the statute too narrowly in finding that all
requested fees incurred prior to March 29 should be excluded. According to Ms. Donovan,
several of the excluded fees involved research and analysis of the breach of contract claim
and were incorporated into her motion to dismiss. Thus, she asserts, those fees are
recoverable under the statute because they were incurred during the proceedings as a result
of the dismissed breach of contract claim.

       This issue requires us once again to interpret Tenn. Code Ann. § 20-12-119(c).
Looking to the plain language of the statute, it does not expressly state that the costs and
attorney fees must be related to the motion to dismiss to be recoverable. Rather, the statute
mandates that, when granting a Tenn. R. Civ. P. 12.02(6) motion to dismiss, a court “shall

                                            -6-
award the party or parties against whom the dismissed claims were pending at the time the
successful motion to dismiss was granted the costs and reasonable and necessary attorney’s
fees incurred in the proceedings as a consequence of the dismissed claims by that party or
parties.” Tenn. Code Ann. § 20-12-119(c)(1) (emphasis added). The statute does not
define the term “proceedings,” but the word’s meaning becomes clear when we consider
the statute in its entirety. Subsection (c)(2) provides that “[c]osts shall include all
reasonable and necessary litigation costs actually incurred due to the proceedings that
resulted from the filing of the dismissed claims.” Tenn. Code Ann. § 20-12-119(c)(2)
(emphasis added). Reading (c)(1) and (c)(2) together, we conclude that “proceedings”
means all acts and events that occur as a result of the dismissed claim(s) from the date the
dismissed claim(s) is filed.1 Thus, we conclude that, when a trial court grants a motion to
dismiss pursuant to Rule 12.02(6), Tenn. Code Ann. § 20-12-119(c) requires the trial court
to award the party or parties against whom the dismissed claims were pending at the time
the motion to dismiss was granted the costs and reasonable and necessary attorney fees
incurred by the party due to the dismissed claims from the date those claims were filed.

       In the present case, the amended countercomplaint included the same breach of
contract claim alleged in the original countercomplaint. Upon its filing, the amended
countercomplaint was “complete in itself” and “supersede[d] and destroy[ed] the original
as a pleading.” McBurney v. Aldrich, 816 S.W.2d 30, 33 (Tenn. Ct. App. 1991); see also
H.G. Hill Realty Co., L.L.C. v Re/Max Carriage House, Inc., 428 S.W.3d 23, 35 (Tenn. Ct.
App. 2013). Thus, when the trial court considered whether to dismiss the breach of contract
claim, it did so based on the amended countercomplaint without consideration of the initial
countercomplaint. See McBurney, 816 S.W.2d at 33. Because the trial court dismissed the
breach of contract claim in the amended countercomplaint, Ms. Donovan was entitled to
an award of the reasonable attorney fees she incurred as a result of the breach of contract
claim from the date the amended countercomplaint was filed. Mr. Hastings filed his
amended countercomplaint for breach of contract on March 29, 2019. We, therefore,
conclude that the trial court properly excluded the requested attorney fees that were
incurred prior to March 29, 2019.2




1
 We note that Black’s Law Dictionary similarly defines the term “proceeding” as “[t]he regular and orderly
progression of a lawsuit, including all acts and events between the time of commencement and the entry of
judgment.” BLACK’S LAW DICTIONARY (11th ed. 2019).
2
  The trial court also excluded requested fees that were incurred on March 29, 2019, because they related
to Mr. Hastings’s motion to amend his countercomplaint which was filed on February 1, 2019. Although
Ms. Donovan incurred these fees on the date the amended counter-complaint was filed, they resulted from
the filing of the motion to amend the countercomplaint, not the filing of the amended countercomplaint.
Thus, we conclude that the trial court properly excluded these requested fees.
                                                  -7-
       B. Fees incurred after the filing of the amended countercomplaint.

        Ms. Donovan next asserts that the trial court interpreted Tenn. Code Ann. § 20-12-
119(c) too narrowly in excluding several requested fees that she incurred after March 29,
2019. Specifically, she contends that the trial court erred in excluding fees related to work
her two attorneys performed on the same motion to dismiss and fees incurred for appearing
at the hearing on the motion to dismiss.

              1. Duplicative fees.

        Ms. Donovan first asserts that the trial court interpreted the statute too narrowly in
excluding fees for both of her attorneys’ work on the same motion to dismiss. Contrary to
her assertion, the trial court did not exclude these fees because they were not recoverable
under Tenn. Code Ann. § 20-12-119(c). Rather, the trial court concluded that the fees
should be excluded because they were duplicative and, as such, were “unnecessary and
unreasonable.” As discussed above, a decision regarding the reasonableness of attorney
fees is a discretionary decision, and we defer to a trial court’s reasonableness determination
absent an abuse of discretion. Killingsworth, 104 S.W.3d at 534.

        When determining whether attorney fees are reasonable, a trial court must consider
the following factors:

       (1) the time and labor required, the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly;
       (2) the likelihood, if apparent to the client, that the acceptance of the
       particular employment will preclude other employment of the lawyer;
       (3) the fee customarily charged in the locality for similar legal services;
       (4) the amount involved and the results obtained;
       (5) the time limitations imposed by the client or by the circumstances;
       (6) the nature and length of the professional relationship with the client;
       (7) the experience, reputation, and ability of the lawyer or lawyers
       performing the services;
       (8) whether the fee is fixed or contingent;
       (9) prior advertisements or statements by the lawyer with respect to the fees
       the lawyer charges; and
       (10) whether the fee agreement is in writing.

TENN. SUP. CT. R. 8, RPC 1.5(a); see Coleman v. Coleman, No. W2012-02183-COA-R3-
CV, 2013 WL 5308013, at *13-14 (Tenn. Ct. App. Sept. 19, 2013). These factors are non-
exclusive and “each factor may not be relevant in every case.” Wright, 337 S.W.3d at 177
n.17.



                                            -8-
       In its July 29, 2019 order, the trial court stated that it “ha[d] carefully reviewed the
affidavit of counsel with the attached time entries under the standards set forth in Tenn.
Sup. Ct. Rule 8, RPC 1.5.” After considering the relevant factors, the court concluded that
the “duplicate time entries for two attorneys to perform the same work on the motion to
dismiss” should be excluded because they were “unnecessary and unreasonable in light of
the single, narrow legal issue presented and the relative dollar amount at issue on the
dismissed breach of contract claim.” Implicit in the order is that the trial court based its
determination on factors (1) and (4). See Tenn. Sup. Ct. R. 8, RPC 1.5(a). The record
supports the court’s conclusion. The dismissed claim involved a single legal issue: a
unilateral contract provision. The law on this issue is neither novel nor complex.
Furthermore, Ms. Donovan’s request for $10,000 in attorney fees related to this single,
straight-forward issue is almost half of the $26,000 in damages Mr. Hastings sought in his
dismissed claim.3 We conclude that the trial court did not abuse its discretion in excluding
the duplicate fees.

                2. Fees for the motion to dismiss hearing.

        Next, Ms. Donovan argues that the trial court interpreted Tenn. Code Ann. § 20-12-
119(c) too narrowly in excluding requested fees for travel and time spent arguing the
motion to dismiss on May 17, 2019. Examination of the July 29, 2019 order shows that
the trial court did not exclude these fees because it concluded that they were not recoverable
under the statute. Instead, the trial court excluded these fees because the motion to dismiss
was not the only motion the parties argued on May 17 and Ms. Donovan “fail[ed] to
allocate the actual time spent solely on the Motion to Dismiss.” Ms. Donovan does not
dispute that the motion to dismiss was not the only motion argued on May 17 or that she
failed to specify how much of the requested fees were for time spent only on the motion to
dismiss. Rather, she contends that, despite this deficiency, the trial court should not have
excluded all of the requested fees for that day because the motion to dismiss “was much
more complex” than the other motion. Thus, she argues, the trial court should have simply
reduced the requested fees for time spent on May 17 by fifty percent. We respectfully
disagree.

       A party seeking an award of attorney fees bears the burden of proving that the
requested fees are reasonable. See Wright v. Wright, No. M2007-00378-COA-R3-CV,
2007 WL 4340871, at *5 (Tenn. Ct. App. Dec. 12, 2007). As this Court has explained:


3
  Ms. Donovan argues that the trial court should have concluded that it was reasonable to award $10,000 in
attorney fees because the amount involved was, in fact, $72,800 due to a late fee charge of $46,800. She
relies on the following provision from the parties’ contract: “If any payment is not received on the first of
the month or upon completion, there will be a 10% late charge with the late charges accruing every 30 days
until payment is received.” Without knowing whether Mr. Hastings had any damages and the amount of
those damages, the trial court could not calculate any late charge. Thus, at the motion to dismiss stage,
including the interest as part of the damages amount would be speculative. This argument is without merit.
                                                   -9-
       “[The party seeking attorney’s fees] has the burden to make out a prima facie
       claim for his request for reasonable attorney’s fees. Ordinarily, the party
       requesting attorney’s fees carries this burden by presenting the affidavit of
       the lawyer who performed the work. Parties opposing a request for
       attorney’s fees should be afforded a fair opportunity to cross-examine the
       requesting party’s lawyer or to present proof of its own.”

Wright, 2007 WL 4340871, at *5 (quoting Hosier v. Crye-Leike Commercial, Inc., No.
M2000-01182-COA-R3-CV, 2001 WL 799740, at *6 (Tenn. Ct App. July 17, 2001)
(citations omitted). Of course, with or without a prima facie showing of reasonableness,
“‘[a] trial court may judge the value of the fees by having participated in the proceedings
before it.’” Wiser v. Wiser, No. M2013-02510-COA-R3-CV, 2015 WL 1955367, at *10
(Tenn. Ct. App. Apr. 30, 2015) (quoting Chaffin v. Ellis, 211 S.W.3d 264, 291 (Tenn. Ct.
App. 2006)). A decision to award attorney fees absent a prima facie showing of
reasonableness is within the discretion of the trial court. See Chaffin, 211 S.W.3d at 291
(stating that a “deficiency in the proof for lack of adequate description of the services
provided, standing alone, is not an adequate basis on which to find that a trial court abused
its discretion in awarding the fees claimed”). A trial court’s own knowledge of the case
and its general knowledge of legal fees, however, “cannot relieve the party seeking
attorney’s fees of its burden of proof, nor can it relieve the trial court of its obligation to
separately consider all of the RPC 1.5(a) factors.” Wright, 2007 WL 4340871, at *5.

       Here, Ms. Donovan had the burden to prove that the requested fees were reasonable.
She did not delineate for the trial court the amount of fees incurred for the hearing on the
motion to dismiss and, as a result, failed to meet her burden of proof. The trial court then
declined to value those fees absent the requisite proof, which was within its discretion to
do. We, therefore, conclude that the trial court did not abuse its discretion in excluding the
requested fees related to the hearing on the motion to dismiss.

III. Voluntary dismissal and attorney fees for motions to compel.

        We will now turn to the remaining issues raised by Mr. Hastings. He asserts that
the trial court abused its discretion in allowing Ms. Donovan to voluntarily dismiss the
TCPA claims she asserted against Mr. Hastings because those claims were the subject of
his pending motion for partial summary judgment and that the court erred in failing to
award him his attorney fees incurred prosecuting two motions to compel discovery. These
issues pertain to the claims asserted in the complaint and amended countercomplaint. As
previously discussed, the May 24, 2019 order granting the motion to dismiss constituted a
final order because it resolved all of the parties’ remaining issues relating to the complaint
and amended countercomplaint. Mr. Hastings had thirty days after the order was entered
to file a notice of appeal. See TENN. R. APP. P. 4(a). “‘The notice of appeal requirement
is jurisdictional and mandatory in all civil cases,’ and if it is not filed in accordance with
the requirements of Tennessee Rule of Appellate Procedure 4, ‘an appellate court is without

                                            - 10 -
jurisdiction to hear the issues raised on the defective appeal.’” Rollick v. Citizens Bank of
Blount Cnty., No. E2016-01444-COA-R3-CV, 2017 WL 3106852, at *2 (Tenn. Ct. App.
July 21, 2017) (quoting Hutcheson v. Barth, 178 S.W.3d 731, 733 (Tenn. Ct. App.
2005)); see also Searle v. Pfister, No. M2000-00731-COA-R3-CV, 2000 WL 1862841, at
*3 (Tenn. Ct. App. Dec. 21, 2000) (“an appellant’s failure to file the notice of appeal with
the trial court within thirty days of the entry of a final judgment deprives this court of
jurisdiction in the matter appealed from”). On June 23, 2019, when Mr. Hastings failed to
file a notice of appeal within thirty days, the May 24, 2019 order became unappealable.
Thus, because Mr. Hastings failed to timely appeal the May 24, 2019 order, his remaining
issues are not subject to our review.

                                       CONCLUSION

       The judgment of the trial court is affirmed with costs of this appeal taxed equally
against the appellant, Mindy Donovan, and the appellee, Joshua R. Hastings, for which
execution may issue if necessary.



                                                    ________________________________
                                                    ANDY D. BENNETT, JUDGE




                                           - 11 -